A majority of the Judges, after hearing the arguments, were of opinion, that they had no authority in the smallest degree to abridge the right of appeal, which every man had to the supreme tribunals of justice in our country ; but at the same time had no doubt, that they had a right to regulate the mode and manner of bringing forward those appellate cases, in the manner most congenial to the spirit and design of the constitution, and the ease and convenience of the citizens in every part of the state.
It was evident, they observed, that this article in the constitution, creating the court of appellate jurisdiction, had in view the ease and convenience of the inhabitants of the upper and lower divisions of the state, by ordaining that this court should be held in two places for the despatch of business. If this had not been the case, the framers of the constitution, would most unquestionably have directed it to be held in some one fixed place where the best libraries were to be found, and the greatest degree of information upon all legal subjects could be procured ; and, however desirable this latter establishment might have been either to the gentlemen of the bar, or even to the judges themselves, they wisely preferred the accommodation of the citizens at large. It was for their benefit and advantage that this arrangement in the administration of justice was originally intended, and it is the duty of the judges to carry this intention into execution as far as it is practicable, and to prevent as much as in their power, the citizens in any case from harassing each other by taking Gauses from the upper coun*470try to Charleston, or from the lower part of the country up to Columbia for argument, unless by the consent of both parties. They were therefore of opinion, that in future, all the appeal causes in the upper and middle divisions of the state, that is to say, all those arising in the northern, southern, middle and western circuits, should be carried to Columbia for argument, as the most convenient and central place for that purpose ; and that those arising in -the eastern circuit, or lower division of the state, should be taken to Charleston for a final hearing and determin tion, being the most convenient and central position in the lower part of the state ; and that this should be a standing rule and regulation for the bringing up of appeal cases to the constitutional court of appeals in future, unless in cases of mutual agreement to argue them either at Columbia or Charleston, in which case such agreement to be binding on the parties.
It was therefore ordered, that this cause be struck off the docket at Columbia, and transferred to the paper of causes for argument at Charleston.
Waties, Bay, Johnson, and BRevahd, for the motion ; GrimKe and Trezevant, against it.